DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending and under examination.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (US Patent No. 8,999,216), hereinafter Lind, in view of Stiesdal (US 2012/0312469).
Regarding claim 1, Lind discloses a method for molding a composite material structure comprising: (a) a film attachment step of attaching a protective film (plastic bag 13) to a molding member (1) (3:17-3:30; Figs. 2-5); 
(b) a molding step of attaching a composite material which is a heating target to the molding material from above the protective film (“layering fabrics onto the bag” as in ref. claim 1; 4:5-4:7), accommodating the molding member in a pressure container (4:7-4:12 states a vacuum is applied to the space accommodating the fiber material), and molding a molded article (4:13-4:15); 
(c) a molded article removal step of removing the molded article from the molding member to which the protective film is attached (4:15-4:24); (e) wherein the protective film is a heat-resistance mold release film made of polycarbonate (3:62-4:2), and as such, would be less than 0.1% fluorine, and would necessarily contain an amount of fluorine that is undetectable when analyzed by X-ray Photoelectron Spectroscopy.  
Lind does not explicitly disclose (d) a painting step of directly painting a surface of the molded article which is mold released from the protective film, without performing sanding on the surface. 
However, Stiesdal discloses a similar process to that of Lind in that Stiesdal also uses a release layer within a mold as to mold and cure fiber composite materials (Stiesdal, par. 0009, 0015-0016). Stiesdal further discloses that the presence of a release layer allows for painting of a smooth surface without a subsequent surface treatment (Stiesdal, par. 0009, 0021 states “smooth outer surface suitable for application of paint”).
Lind discloses a “base” process of molding a composite material using a release film. Stiesdal discloses an “improvement” to the base process of Lind in that Stiesdal specifically notes that the release film will produce a product suitable for application of paint without a surface treatment (see Stiesdal, par. 0028 explaining the prior art which required a sanding process, and par. 0029-0031 explaining the surface of the blade produced being clean and ready for finishing or painting when using a release layer). As such, since the release layer of Lind above would provide a similarly “clean” surface to that of Stiesdal above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the product of Lind above is subsequently painted without performing sanding on the surface, as described by Stiesdal above. 
Regarding claim 4, Lind/Stiesdal discloses the subject matter of claim 1, and further discloses (as in Stiesdal) the use of a “molding jig” as to form a hollow portion inside the molded article (Stiesdal, par. 0015 – “fabric layers can then be laid up around a core or mandrel” – where the core or mandrel would read on the molding jig forming the hollow portion within the article).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US Patent No. 8,999,216), in view of Stiesdal (US 2012/0312469) as applied to claim 1 above, and further in view of Hirohito (KR-20130018237-A), see machine translation, attached. 
Regarding claim 2, Lind/Stiesdal discloses the subject matter of claim 1, but does not explicitly disclose that the release film is the listed polymer as in claim 2. 
However, Hirohito (see machine translation, attached) discloses a mold release film (100) made up of both a “release” layer (110) with between 0.01-15% wt fluorine at a maximum, overlapping the claimed range (see p. 3-4 of translation, “inorganic particles” at the top of p. 4 are listed as fluorine containing, and the “inorganic particles” are included in a range of 0.01-15% by weight). Hirohito further discloses that the film (100) at least partially made up of a 4-methyl-1-pentene copolymer within the cushion layer (120) of the film (100) (see “cushion layer” section on p. 4-5 and 10-11 of the translation), or separately, also as a release layer (see p. 6 of translation – “polymethylpentene” is specifically mentioned as a release layer) as specifically listed in claim 2. 
Lind/Stiesdal discloses a “base” process of molding a composite material using a release film material. Hirohito discloses a substitutable alternative to the film of Lind/Stiesdal above, in that the Hirohito film specifically uses the polymer material as required in claim 2. One of ordinary skill in the art would have had a reasonable expectation of success from using either the release film of Lind/Stiesdal above, or the release film material of Hirohito, since both materials are used in the production of release materials suitable for release from a cured resin material. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the release material of Hirohito above for the release material of Lind/Stiesdal above, as is required in the claim. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US Patent No. 8,999,216), in view of Stiesdal (US 2012/0312469) as applied to claim 1 above, and further in view of Okuya et al. (US 2009/0053528), hereinafter Okuya. 
Regarding claim 3, Lind/Stiesdal discloses the subject matter of claim 1, but does not explicitly disclose the use of a plasma treatment to the protective film.
However, Okuya discloses a gas barrier release film, suitable for use in the processes of Lind/Stiesdal above, that contains a release material that can release the material from a cured resin material (Okuya, par. 0043). Okuya further teaches (par. 0047) that the release layer can be treated with a plasma treatment as to improve (initial) (par. 0045-0046) adhesion of the release layer. Therefore, in order to likewise improve the adhesion of the material to the surface prior to a desired release from an object, it would have been obvious to one of ordinary skill in the art to have likewise performed a plasma treatment with respect to the mold release layer as required in claim 3. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742